Mr. Presiding Justice Vickers delivered the opinion of the court. ' Appellant sold appellee thirty hogs at five cents per pound to be delivered at Lake Zurich for shipment to Chicago. Appellee had ordered a car and had hogs enough with those bought of appellant to make a carload. On the day fixed for the delivery appellant brought one hog, which was weighed and delivered to appellee on the scales at Lake Zurich. This hog weighed 320 pounds. Appellant complained that the scales .were not right and said that the hog weighed twenty pounds more on another pair of scales known as the ice scales or the Knickerbocker scales. Appellee offered to let appellant do the weighing himself, which he refused to do. Appellant went for another load of hogs leaving the one with appellee. Eight hogs were brought and weighed and appellant again objected to the weights, claiming the load weighed fifty pounds more on the ice scales. Appellee assured appellant that the scales were correct, that they were used daily for weighing hay and grain and offered to let appellant call any business man he desired to do the weighing, which appellant declined to do and took this load home and failed to deliver any more of the hogs. Appellant knew that appellee bought these hogs to finish up a carload, and that unless he made the delivery appellee would be compelled to ship less than a carload. Appellant brought this suit to recover the $16 for the hog that was delivered. Appellee filed a cross-demand for damages resulting from the failure of appellant to deliver the balance of the hogs. Appellee confessed appellant’s claim for $16 and was permitted to open and close the case. The verdict and judgment was for appellee for $6.60. The total damages allowed appellee then were $22.60. This amount it is claimed is excessive to the amount of $2.81. . It is virtually conceded that appellant violated his contract to deliver the hogs in question and that appellee was thereby dajnaged, Even if it be conceded that the damages are excessive to the amount claimed by appellant, we would not reverse and remand for that reason. De minimis non cwrat lex would apply. D nder the evidence we are not prepared to say that the recovery was too large or that the judgment is erroneous in any of the other particulars suggested. ' The judgment is affirmed. Affirmed.